ORDER
The Disciplinary Review Board on September 11, 1997, having filed with the Court its decision concluding that ALAN MARLOWE of MIDLAND PARK, who was admitted to the bar of this State in 1971, should be suspended from the practice of law for a period of one year for unethical conduct, including gross neglect, failure to abide by a Ghent’s wishes, failure to act with due diligence, failure to keep his client reasonably informed, failure to comply with attorney recordkeeping requirements, failure to cooperate with the disciplinary authorities, and failure to notify existing clients of his suspension from practice, all in violation of RPC 1.1(a), RPC 1.2(a), RPC 1.3, RPC 1.4, RPC 1.15, RPC 8.1(b), and RPC 8.4;
And the Disciplinary Review Board further having concluded that on reinstatement to practice, respondent should be required to submit proof of his psychological fitness to practice law and should be required to practice only under supervision;
And good cause appearing;
It is ORDERED that ALAN MARLOWE is hereby suspended from the practice of law for a period of one year, effective December 8, 1997, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit competent medical proof of his psychological fitness to practice law; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
*21ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.